COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  EMPLOYEES RETIREMENT SYSTEM                                    No. 08-19-00084-CV
  OF TEXAS,                                       §
                                                                    Appeal from the
                    Appellant,                    §
                                                                  41st District Court
  v.                                              §
                                                               of El Paso County, Texas
  CLAUDIA GUTIERREZ, Individually                 §
  and as next friend of L.F.G., a Minor,                         (TC# 2015DCV1608)
                                                  §
                    Appellee.

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order each party bear their own costs, and this decision be certified below

for observance.

       IT IS SO ORDERED THIS 7TH DAY OF FEBRUARY, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.